PER CURIAM
Peter Njoroge ("Appellant") appeals from the trial court's grant of summary judgment in favor of defendant Auto Stop, *904Inc. ("Auto Stop"), holding that Joseph Pullaro ("Employee") was not acting in the course and scope of his employment with Auto Stop when an accident occurred that injured Appellant. Appellant filed a lawsuit against Employee and his employer, Auto Stop, based on the alleged negligence of Employee.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).